 



Exhibit 10.70
APPENDIX AS
TO
THE NATIONAL CITY SAVINGS AND INVESTMENT PLAN
(relating to the acquisition of
Charter One Vendor Finance, LLC by National City Bank)
          This Appendix AS relates to the acquisition of Charter One Vendor
Finance, LLC (“COVF”) by National City Bank. and is effective as of January 14,
2005 (the “Effective Date”).
          1. Covered Employees. Each former COVF Employee who otherwise
satisfies the requirements of Section 1.1(14) of the Plan shall become a Covered
Employee as of the later of the Effective Date or his actual date of hire.
          2. Service. Each former COVF Employee shall be credited with service
under the Plan with respect to vesting and eligibility to participate in the
Plan, and with respect to eligibility for benefits, from such COVF Employee’s
date of hire with COVF. Notwithstanding the foregoing, no highly compensated
employee (as such term is defined in section 414(q) of the Code) shall be
credited with service pursuant to this paragraph 2 to the extent that such
service would cause the Plan to fail to satisfy final Treasury Regulations
issued under Section 401(a)(4) of the Code.

 



--------------------------------------------------------------------------------



 



APPENDIX AT
TO
THE NATIONAL CITY SAVINGS AND INVESTMENT PLAN
(relating to the to the merger of the
Provident Financial Group, Inc. Retirement Plan)
          This Appendix AT relates to the merger, effective as of April 1, 2005,
of the Provident Financial Group, Inc. Retirement Plan into the Plan.
          1. Appendix AT Controlling. With respect to the matters covered
herein, the provisions of this Appendix AT shall be controlling, notwithstanding
any other provision of the Plan.
          2. Definitions. Unless specifically stated otherwise, terms used with
initial capital letters in this Appendix AT shall have the same meaning as in
the Plan. For purposes of this Appendix AT, the following terms shall have the
following respective meanings:
     (a) Effective Date: The effective date, namely April 1, 2005, of the merger
of the Provident Plan into the Plan.
     (b) Provident Plan: The Provident Financial Group, Inc. Retirement Plan, as
amended through the Effective Date.
     (c) Provident Plan Participant: Each individual who was a participant in
the Provident Plan on March 31, 2005.
     (d) Provident Trust. The trust held pursuant to the Trust Agreement for the
Provident Plan.
          3. Merger of Assets and Liabilities. Upon the Effective Date the
Provident Plan will be merged into this Plan.
          4. Participation in this Plan. Each person who was a participant in
the Provident Plan immediately preceding the Effective Date shall become a Plan
Participant as of the Effective Date (unless such person is already a
Participant in the Plan), provided that such Participant must actually satisfy
the eligibility requirements of Article II of the Plan and be a Covered Employee
in order to have Before-Tax Contributions and Employer Contributions made on his
behalf to the Trust under the Plan.
          5. Participant Accounting. As soon as practicable after the Effective
Date but effective as of the Effective Date, the assets and liabilities
attributable to each Provident Plan Participant shall be accounted for in
accordance with the following rules:
     (a) Amounts held in a Participant’s accounts under the Provident Plan
immediately preceding the Effective Date shall be credited to his Account under
this Plan.

 



--------------------------------------------------------------------------------



 



     (b) Sub-accounts shall be maintained for each Participant’s Plan Account to
reflect amounts attributable to the separate accounts maintained for the
Participant under the Provident Plan.
          6. Vesting. Amounts credited to a Participant’s Account as a result of
this merger shall be 100% nonforfeitable.
          7. Beneficiary Designations. Any person or persons designated by a
Provident Plan Participant as a beneficiary to receive any death benefit under
the Provident Plan prior to the Effective Date shall, subject to applicable law,
continue as the Participant’s Beneficiary under this Plan until the Participant
designates a Death Beneficiary in accordance with the provisions of this Plan.
          8. Applicability of Plan Provisions. Except as otherwise specifically
provided in this Appendix AT or in this Plan, the provisions of this Plan shall,
effective as of the Effective Date, apply to the Provident Plan assets merged
into this Plan and to the Provident Plan Participants, and supersede the
provisions of the Provident Plan.
          9. Benefits. Nothing contained in this Appendix AT shall be applied,
interpreted or have the effect of:

  (a)   reducing any participant’s accrued benefit under this Plan or the
Provident Plan, or     (b)   eliminating or reducing any early retirement
benefit or retirement-type subsidy otherwise supplied by the Plan or the
Provident Plan, or     (c)   eliminating (to the extent prohibited by applicable
law) an optional form of benefit otherwise provided by the Plan or the Provident
Plan,

notwithstanding any other provision of the Plan as amended, or the Provident
Plan, as amended. For purposes of this paragraph, the terms “accrued benefit”,
“early retirement benefit”, “retirement-type subsidy” and “optional form of
benefit” shall have the meaning given such terms in section 411 of the Code and
Treasury Regulations issued thereunder.

 



--------------------------------------------------------------------------------



 



APPENDIX AU
TO THE
THE NATIONAL CITY SAVINGS AND INVESTMENT PLAN
(relating to the to the merger of the
National City Savings and Investment Plan No.2)
          This Appendix AU relates to the merger, effective as of September 16,
2005, of the National City Savings and Investment Plan No.2 into the Plan.
          1. Appendix AU Controlling. With respect to the matters covered
herein, the provisions of this Appendix AU shall be controlling, notwithstanding
any other provision of the Plan.
          2. Definitions. Unless specifically stated otherwise, terms used with
initial capital letters in this Appendix AU shall have the same meaning as in
the Plan. For purposes of this Appendix AU, the following terms shall have the
following respective meanings:
     (a) Effective Date: The effective date, namely September 16, 2005, of the
merger of SIP No.2 into the Plan.
     (b) SIP No.2: The National City Savings and Investment Plan No.2, as
amended through the Effective Date.
     (c) SIP No.2 Participant: Each individual who was a participant in SIP No.2
on September 15, 2005.
     (d) SIP No.2 Trust. The trust held pursuant to the Trust Agreement for SIP
No.2.
          3. Merger of Assets and Liabilities. Pursuant to the Instrument of
Amendment and Merger of Plan Plans between National City Bank and National City
Corporation, upon the Effective Date, SIP No.2 will be merged into this Plan.
          4. Participation in this Plan. Each person who was a participant in
the SIP No.2 immediately preceding the Effective Date shall become a Plan
Participant as of the Effective Date (unless such person is already a
Participant in the Plan), provided that such Participant must actually be a
Covered Employee in order to have Before-Tax Contributions and Employer
Contributions made on his behalf to the Trust under the Plan.
          5. Participant Accounting. As soon as practicable after the Effective
Date but effective as of the Effective Date, the assets and liabilities
attributable to each SIP No.2 Participant shall be accounted for in accordance
with the following rules:
     (a) Amounts held in a Participant’s accounts under SIP No.2 immediately
preceding the Effective Date shall be credited to his Account under this Plan.

 



--------------------------------------------------------------------------------



 



     (b) Sub-accounts shall be maintained for each Participant’s Account to
reflect amounts attributable to the separate accounts maintained for the
Participant under SIP No.2.
     (c) A Participant’s ESOP Sub-Account shall be established for each SIP No.2
Participant under this Plan and shall be subject to the provisions of this Plan
applicable to ESOP Sub-Accounts.
          6. Vesting. Amounts credited to a Participant’s Account as a result of
this merger shall be 100% nonforfeitable.
          7. Beneficiary Designations. Any person or persons designated by a SIP
No.2 Participant as a beneficiary to receive any death benefit under the SIP
No.2 prior to the Effective Date shall, subject to applicable law, continue as
the Participant’s Beneficiary under this Plan until the Participant designates a
Death Beneficiary in accordance with the provisions of this Plan.
          8. Applicability of Plan Provisions. Except as otherwise specifically
provided in this Appendix AU or in this Plan, the provisions of this Plan shall,
effective as of the Effective Date, apply to SIP No.2 assets merged into this
Plan and to the SIP No.2 Participants, and supersede the provisions of SIP No.2.
          9. Benefits. Nothing contained in this Appendix AU shall be applied,
interpreted or have the effect of:

  (a)   reducing any participant’s accrued benefit under this Plan or SIP No.2,
or     (b)   eliminating or reducing any early retirement benefit or
retirement-type subsidy otherwise supplied by the Plan or SIP No.2, or     (d)  
eliminating (to the extent prohibited by applicable law) an optional form of
benefit otherwise provided by the Plan or SIP No.2,

notwithstanding any other provision of the Plan as amended, or SIP No.2, as
amended. For purposes of this paragraph, the terms “accrued benefit”, “early
retirement benefit”, “retirement-type subsidy” and “optional form of benefit”
shall have the meaning given such terms in section 411 of the Code and Treasury
Regulations issued thereunder.

 



--------------------------------------------------------------------------------



 



APPENDIX AV
TO THE
THE NATIONAL CITY SAVINGS AND INVESTMENT PLAN
(relating to the to the merger of the
Allegiant Bancorp, Inc. 401(k) Profit Sharing Plan and Trust)
          This Appendix AV relates to the merger, effective as of October 3,
2005, of the Allegiant Bancorp, Inc. 401(k) Profit Sharing Plan and Trust into
the Plan.
          1. Appendix AV Controlling. With respect to the matters covered
herein, the provisions of this Appendix AV shall be controlling, notwithstanding
any other provision of the Plan.
          2. Definitions. Unless specifically stated otherwise, terms used with
initial capital letters in this Appendix AV shall have the same meaning as in
the Plan. For purposes of this Appendix AV, the following terms shall have the
following respective meanings:
     (a) Effective Date: The effective date, namely October 3, 2005, of the
merger of the Allegiant Plan into the Plan.
     (b) Allegiant Plan: The Allegiant Bancorp, Inc. 401(k) Profit Sharing Plan
and Trust, as amended through the Effective Date.
     (c) Allegiant Plan Participant: Each individual who was a participant in
the Allegiant Plan on October 2, 2005.
     (d) Allegiant Trust. The trust held pursuant to the trust provisions of the
Allegiant Plan.
          3. Merger of Assets and Liabilities. Upon the Effective Date the
Allegiant Plan will be merged into this Plan.
          4. Participation in this Plan. Each person who was a participant in
the Allegiant Plan immediately preceding the Effective Date shall become a Plan
Participant as of the Effective Date (unless such person is already a
Participant in the Plan), provided that such Participant must actually be a
Covered Employee in order to have Before-Tax Contributions and Employer
Contributions made on his behalf to the Trust under the Plan.
          5. Participant Accounting. As soon as practicable after the Effective
Date but effective as of the Effective Date, the assets and liabilities
attributable to each Allegiant Plan Participant shall be accounted for in
accordance with the following rules:
     (a) Amounts held in a Participant’s accounts under the Allegiant Plan
immediately preceding the Effective Date shall be credited to his Account under
this Plan.

 



--------------------------------------------------------------------------------



 



     (b) Sub-accounts shall be maintained for each Participant’s Account to
reflect amounts attributable to the separate accounts maintained for the
Participant under the Allegiant Plan.
          6. Vesting.
     (a) Subject to the provisions of sub-paragraph (b) below, amounts credited
to a Participant’s Account as a result of this merger shall be 100%
nonforfeitable.
     (b) Notwithstanding any provision of this Appendix AV, the Allegiant Plan
or the Plan, the provisions of sub-paragraph (a) above shall not apply to a
Participant who is not credited with one Hour of Service under the Plan on or
after the Effective Date and the provisions of the Allegiant Plan shall continue
to apply in determining the nonforfeitable percentage of such Participant’s
accrued benefit derived from employer contributions under the Allegiant Plan.
Any amount forfeited under this provision shall be allocated in accordance with
Section 3.7 of the Plan. If a Participant described in sub-paragraph (b) is
reemployed by the Controlled Group, the provisions of the Allegiant Plan shall
apply to determine whether or not the forfeitable amount shall be restored to
the Participant’s Account. The source of such restoration may be income or gain
to this Plan, forfeitures or Employer contributions, as the Corporation in its
discretion determines.
          7. Beneficiary Designations. Any person or persons designated by a
Allegiant Plan Participant as a beneficiary to receive any death benefit under
the Allegiant Plan prior to the Effective Date shall, subject to applicable law,
continue as the Participant’s Beneficiary under this Plan until the Participant
designates a Death Beneficiary in accordance with the provisions of this Plan.
          8. Applicability of Plan Provisions. Except as otherwise specifically
provided in this Appendix AV or in this Plan, the provisions of this Plan shall,
effective as of the Effective Date, apply to the Allegiant Plan assets merged
into this Plan and to the Allegiant Plan Participants, and supersede the
provisions of the Allegiant Plan.
          9. Benefits. Nothing contained in this Appendix AV shall be applied,
interpreted or have the effect of:

  (a)   reducing any participant’s accrued benefit under this Plan or the
Allegiant Plan, or     (b)   eliminating or reducing any early retirement
benefit or retirement-type subsidy otherwise supplied by the Plan or the
Allegiant Plan, or     (e)   eliminating (to the extent prohibited by applicable
law) an optional form of benefit otherwise provided by the Plan or the Allegiant
Plan,

 



--------------------------------------------------------------------------------



 



notwithstanding any other provision of the Plan as amended, or the Allegiant
Plan, as amended. For purposes of this paragraph, the terms “accrued benefit”,
“early retirement benefit”, “retirement-type subsidy” and “optional form of
benefit” shall have the meaning given such terms in section 411 of the Code and
Treasury Regulations issued thereunder.

 



--------------------------------------------------------------------------------



 



APPENDIX AW
TO THE
THE NATIONAL CITY SAVINGS AND INVESTMENT PLAN
(relating to the to the termination of the Wayne Bancorp, Inc. & Affiliates
Employee Stock Ownership Plan and the transfer of assets to the Plan
in connection therewith)
          This Appendix AW relates to the transfer of assets from the
terminating Wayne Bancorp, Inc. & Affiliates Employee Stock Ownership Plan into
this Plan pursuant to Section 24.3(b) of the Wayne Bancorp, Inc. & Affiliates
Employee Stock Ownership Plan.
          1. Appendix AW Controlling. With respect to the matters covered
herein, the provisions of this Appendix AW shall be controlling, notwithstanding
any other provision of the Plan.
          2. Definitions. Unless specifically stated otherwise, terms used with
initial capital letters in this Appendix AW shall have the same meaning as in
the Plan. For purposes of this Appendix AW, the following terms shall have the
following respective meanings:
     (a) Transfer Date: The effective date, on or about December 21, 2005, of
the transfer of assets from the Wayne ESOP into the Plan, pursuant to
Section 24.3(b) of the Wayne ESOP.
     (b) Wayne ESOP: The Wayne Bancorp, Inc. & Affiliates Employee Stock
Ownership Plan, as amended through its termination.
     (c) Transfer Account: An account established and maintained by the Trustee
for each Wayne ESOP Participant who’s account under the Wayne ESOP is
transferred to the Plan pursuant to Section 24.3(b) of Wayne ESOP.
     (d) Wayne ESOP Participant: Each individual who was a participant in the
Wayne ESOP immediately prior to the Transfer Date.
     (e) Wayne ESOP Trust. The trust held pursuant to the trust provisions of
the Wayne ESOP.
          3. Transfer of Assets and Liabilities. In accordance with
Section 24.3(b) of the Wayne ESOP, upon the Transfer Date the applicable assets
and liabilities of the Wayne ESOP will be transferred to this Plan.
          4. Participation in this Plan. Each person who was a participant in
the Wayne ESOP immediately preceding the Transfer Date and who’s account under
the Wayne ESOP is transferred to the Plan pursuant to Section 24.3(b) of the
Wayne ESOP shall become a Plan Participant as of the Transfer Date (unless such
person is already a Participant in the Plan), provided that such Participant
must actually be a Covered Employee in order to have Before-Tax Contributions
and Employer Contributions made on his or behalf to the Trust under the Plan.

 



--------------------------------------------------------------------------------



 



          5. Participant Accounting. As soon as practicable after the Transfer
Date but effective as of the Transfer Date, the assets and liabilities
attributable to each Wayne ESOP Participant who’s benefit under the Wayne ESOP
is transferred to the Plan pursuant to Section 24.3(b) of the Wayne ESOP shall
be credited to his Transfer Account under this Plan.
          6. Vesting. Participant’s Transfer Account shall be 100%
nonforfeitable.
          7. Applicability of Plan Provisions. Except as otherwise specifically
provided in this Appendix AW or in this Plan, the provisions of this Plan shall,
effective as of the Transfer Date, apply to the Wayne ESOP assets tranferred
into this Plan and to the Wayne ESOP Participants, and supersede the provisions
of the Wayne ESOP.
          8. Benefits. Nothing contained in this Appendix AV shall be applied,
interpreted or have the effect of

  (a)   reducing any participant’s accrued benefit under this Plan or the Wayne
ESOP, or     (b)   eliminating or reducing any early retirement benefit or
retirement-type subsidy otherwise supplied by the Plan or the Wayne ESOP Plan,
or     (f)   eliminating (to the extent prohibited by applicable law) an
optional form of benefit otherwise provided by the Plan or the Wayne ESOP,

notwithstanding any other provision of the Plan as amended, or the Wayne ESOP,
as amended. For purposes of this paragraph, the terms “accrued benefit”, “early
retirement benefit”, “retirement-type subsidy” and “optional form of benefit”
shall have the meaning given such terms in section 411 of the Code and Treasury
Regulations issued thereunder.

 